Exhibit 10.5

[Date]

Director Name

Dear Name:

Effective upon your re-election to the Anadarko Board of Directors (the “Board”)
by our stockholders on                     , you were granted             
Restricted Shares, which are scheduled to vest on the fifth anniversary from the
date of grant. Provided you remain a member of the Board until [fifth
anniversary of the date of grant] (“Vesting Period”), all Restricted Shares will
vest.

These Restricted Shares are subject to all terms and conditions of the Company’s
2008 Director Compensation Plan (the “Plan”), the summary (prospectus) of the
Plan and the provisions of this letter. Unless defined herein, capitalized terms
shall have the meaning assigned to them under the Plan. A copy of the plan
summary is attached for your reference.

At the end of the Vesting Period, the Restricted Shares that vest on such date
shall be delivered to you in the form of unrestricted shares of Anadarko common
stock (less any shares that may be required to be withheld to satisfy any
applicable Company tax withholding obligations). At that time, your shares of
common stock will be either delivered to you in certificate form or deposited
into a brokerage account of your choice.

If you voluntarily resign from the Board, all of your unvested Restricted Shares
will be immediately forfeited. If your service on the Board is terminated as a
result of death or a Permanent Disability (as defined in the Plan) all of your
unvested Restricted Shares will immediately vest. In addition, in the event of a
Change of Control (as defined in the Plan), all of your unvested Restricted
Shares will immediately vest, unless you continue to serve as a member of the
Board or on the board of directors of the Company’s successor and in that event,
such Restricted Stock shall continue to vest as provided under this Award
Agreement.

Your Restricted Shares may not be transferred, sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, or disposed of to the extent
then subject to restrictions. You will have voting rights and receive dividends
during the restricted period. Your Restricted Shares shall be counted toward
your stock ownership requirements. Once your Restricted Shares have vested and
shares of Anadarko common stock have been delivered to you (whether in
certificate or book-entry form), you are free to sell, gift or otherwise dispose
of such shares; provided that you comply with the applicable restrictions under
the Company’s Insider Trading Policy.

Please note that this letter serves as your Award Agreement and is for your
personal files. You are not required to sign and return any documents.

If you have any questions on this grant, please call
                             at                             .

Sincerely,